Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on US provisional application 62/813,827 dated 3/5/19.

Information Disclosure Statement
No IDS document(s) has been filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 10-11, 16, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. 101. In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). 
Specifically, a system of claim 19 does not expressly recite any hardware component and while an ordinary skilled in the art would appreciate that a processor includes programing modules, the claim includes the non-statutory embodiment.
Limiting the claim language to be directed to hardware processor would overcome the rejection.
Furthermore, claim(s) 1-5, 10-11, 16, 18 and 20, are directed to a system/ method/non-transitory computer readable medium which is an article of manufacture. Therefore, these claims fall within the four statutory categories of invention. 
The question under step 2A, prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  The claims are directed towards updating model set based on data element distributions with using subset.  Thus, imitations are essentially directed towards organizing and manipulating information similar to the divide and conquer data sorting.  Although the claim language recites some additional labels are used (e.g. training examples, inference model) these additional elements do not involve improvements to the functioning of a computer, these are not map the claims to any special purpose computing, or to any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed under step 2B of the 2019 PEG.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of element of processor, computer medium, an inference model, etc. to apply the exception using a generic computer component. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of computing instructions or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 use the term “training examples”.  The term is neither recognize in the art of AI/machine learning nor described by applicant in the specification.  Consequently, the examiner is not certain what would satisfy the claimed term. For the purpose of the initial prosecution, the examiner assumes that the phrase is directed towards “training data”.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-11 require the first update information being “insufficient” to reconstruct training examples of the first plurality of training examples.  However, the claim does not specify what meets the threshold of insufficiency.  For example, it is not clear whether the claim attempts to suggest that the process of obtaining update information cannot be “reversed” to derive the “training examples” (and if so, to what extend the process of reversing would have to be completed.  Note that even the most complicated process, e.g. cryptographical protection of data could be reversed enough of time and resources) or whether these are somehow unrelated randomly chosen information that are “associated” merely by adding to the calculation algorithm.  In other words, the claims are drafted more as the “intended” use limitations rather than the set of limitations stating the specific metes and bounds of the claimed subject matter.  In fact, one could argue that having no specific metes and bounds there may be various interpretation satisfying the claim language, e.g.  having an algorithm that uses data.1 (training examples) based on which it determines data.2 (update information, for example) but it does not determine data.2 based on data.1, in such context (where the algorithm does not offer reconstruction of data.2 from data data.1) data.2. is insufficient to reconstruct data.1. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 16 and 18-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hermans (Joeri R. Hermans, “On Scalable Deep Learning and Parallelizing Gradient Descent”, Master Thesis, Maastricht University, 7/17).
As per claims 1-4, 7-9, 16  and 18-20, Hermans teaches receiving a plurality (first, second, etc.) of update information associated with an inference model and obtaining information related to the distribution of the (first, second, etc.) plurality of training examples and using the plurality of update information, the information related to the distribution of the plurality of training examples to determine a global update to the inference model (see the discussion regarding parallel approaches of training procedure, e.g. Chapter 1. Introduction).
A skilled in the art would readily appreciate that the computing devices offer their functionalities by using processors executing instructions stored in readable media and As per claims 2 and 7-9, while the parameter server hosting the central (global) model as well as worker machines meet the limitation of external systems and while the process of training discussed by Hermans is continues (the procedure is repeated, see Chapter one), clearly in order for the information to be provided it must be determined.  .
Furthermore, As per claim 3, the process discussed above involves more than two machines (e.g. see 1.1 Motivation) and as per claim 4, note that each worker is given/responsible only for its own partition (1.3 Data Parallelism) 
As per claims 10-11, in one interpretation, the plurality of (e.g. first) training examples is used to determine the (first) update information.  Hermans’ process is not configured to the reverse operation and, as a result, in the context of Hermans’ invention, the first update information is insufficient to reconstruct training example of the first plurality of training examples.  Additionally, note that each of the subset of training examples and update information is separate from each other.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (Joeri R. Hermans, “On Scalable Deep Learning and Parallelizing Gradient Descent”, Master Thesis, Maastricht University, 7/17) in view of Ankur6ue (Ankur6ue, “Understanding DataParallelism in MachineLearning”, Telesens, 12/17).
Hermans teaches determining global update to the inference model as discussed above.
Herman’s teaching in silent in regard to using the information related to the distribution of the first plurality of training examples to determine a weight for the first update information; using the information related to the distribution of the second plurality of training examples to determine a weight for the second update information; and using the first update information, the weight for the first update information, the second update information and the weight for the second update information to determine the global update to the inference model, using the information related to the distribution of the first plurality of training examples and the information related to the distribution of the second plurality of training examples to determine a weight for the first update information and a weight for the second update information; and using the first update information, the weight for the first update information, the second update information and the weight for the second update information to determine the global update to the inference model and the first update information comprises at least a magnitude of at least a portion of a first gradient determined using the first plurality of training examples, and the second update information comprises at least a magnitude of at least a portion of a second gradient determined using the second plurality of training examples.
However, Ankur6ue discloses such solution (see the figure shown in pg. 2 with the associated text) and It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include/substitute (with) known solution as taught by Ankur6u’s teaching into Hermans’ teaching given the predictable benefit of speed up training.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (Joeri R. Hermans, “On Scalable Deep Learning and Parallelizing Gradient Descent”, Master Thesis, Maastricht University, 7/17) in view of
Herman teaches global update of the inference model as discussed above and although Herman does not expressly teach the “gradient descent” determination, a skilled in the art would readily appreciate that determining a gradient descent is an essential part of machine learning as a gradient measure the change of weights, where the higher the gradient, the steeper the slope and the faster a model can learn, the concept associated with the gradient descent (see Kathuria or Silva references noted in PTO-892).  Thus, the limitation of claim 17, if not inherent, would have been at least an obvious [Old and Well known] variants in the art of machine learning offering the predictable benefit of efficiency. 
Claim(s) 1-5, 8, 10-11, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia (“Divide and conquer algorithms”, author unknown, https://web.archive.org/web/20181230062803/en.wikipedia.org/wiki/Divide-and-conquer_algorithm, 12/18) in view of Hermans (Joeri R. Hermans, “On Scalable Deep Learning and Parallelizing Gradient Descent”, Master Thesis, Maastricht University, 7/17).
As per claim 20, Wikipedia teaches divide and conquer algorithm where the set of data is divided and split to analyze and sort elements of the set and the result is (sorted subsets are) received back, which reads on applicant’s claimed language with the exception of lack of the particular labels cited in the claims, e.g.  “training examples”, “inference model”, etc. 
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The method of Kahn would be performed the same regardless of the name of elements.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Note that the limitation “to determine a global update” could have been treated as an intend use limitation but one could reasonably argue that updating the old set with the received information to have sorted data set, especially since the sorting is to be used for additional purposes, e.g. output elements to be consumed in the sorted fashion, and would reasonably meet the limitation of the updated global set.
As per claims 1-6, 8, 10-11, 16, 18-19, although, Wikipedia does not expressly suggests using computing systems, in particular separate external systems, these limitations were addressed in regard to Hermans’ teaching, above and, are similarly rejected.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Hermans system in Wikipedia’s teaching given the benefit of predictable benefit of speed/efficiency.
Lastly, as per claim 5-6, clearly the system would have to evaluate of where to put/how to combine (evaluate the weight of each) subset for the model being properly updated.

Conclusion

Allowable Subject Matter
Claims 12-15 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433